Case 6:20-cv-01220-WWB-LRH Document 139 Filed 09/07/21 Page 1 of 4 PageID 2450




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


 JOHN DOE,

                      Plaintiff,

 v.                                                      Case No: 6:20-cv-1220-WWB-LRH

 EMBRY-RIDDLE AERONAUTICAL
 UNIVERSITY, INC.,

                      Defendant.
                                           /

                                           ORDER

        THIS CAUSE is before the Court on Plaintiff’s Motion for Preliminary Injunction

 (Doc. 85), Emergency Motion for Temporary Restraining Order (Doc. 134), and

 Defendant’s responses (Doc. Nos. 111, 138) thereto. On September 2, 2021, this Court

 ordered the parties to supplement their motions and responses to inform the Court of the

 current status of their “Status Quo Agreement.” (Doc. 135 at 1). Both parties timely

 responded. (Doc. Nos. 136, 137). Accordingly, Plaintiff’s Motions are now ripe for

 resolution.

 I.     LEGAL STANDARDS

        Pursuant to Federal Rule of Civil Procedure 65(b), a district court may issue a

 temporary restraining order “without written or oral notice to the adverse party” if the

 requesting party provides “specific facts . . . [that] clearly show that immediate and

 irreparable injury, loss, or damage will result to the movant before the adverse party can

 be heard in opposition.” To obtain a temporary restraining order, the movant must

 establish: “(1) a substantial likelihood of success on the merits; (2) that irreparable injury
Case 6:20-cv-01220-WWB-LRH Document 139 Filed 09/07/21 Page 2 of 4 PageID 2451




 will be suffered if the relief is not granted; (3) that the threatened injury outweighs the

 harm the relief would inflict on the non-movant; and (4) that entry of the relief would serve

 the public interest.” Schiavo ex rel. Schindler v. Schiavo, 403 F.3d 1223, 1225–26 (11th

 Cir. 2005).

        “The grant or denial of a preliminary injunction is within the sound discretion of the

 district court[.]” Palmer v. Braun, 287 F.3d 1325, 1329 (11th Cir. 2002). A district court

 may only grant injunctive relief if the moving party establishes: “(1) it has a substantial

 likelihood of success on the merits; (2) irreparable injury will be suffered unless the

 injunction issues; (3) the threatened injury to the movant outweighs whatever damage the

 proposed injunction may cause the opposing party; and (4) if issued, the injunction would

 not be adverse to the public interest.” Siegel v. LePore, 234 F.3d 1163, 1176 (11th Cir.

 2000). “In this Circuit, ‘[a] preliminary injunction is an extraordinary and drastic remedy

 not to be granted unless the movant clearly established the burden of persuasion’ as to

 each of the four prerequisites.” Id. (quoting McDonald’s Corp. v. Robertson, 147 F.3d

 1301, 1306 (11th Cir. 1998)).

 II.    DISCUSSION

        Having considered the parties’ arguments and evidence, the Court is satisfied that

 there is a substantial likelihood of success on the merits in this case. Nevertheless,

 Plaintiff has failed to establish that he will suffer irreparable harm if his motions are not

 granted. Specifically, in both motions, Plaintiff argues that he will suffer irreparable harm

 if he is not permitted to continue his education and to do so at his chosen institution of

 higher learning. (Doc. 85 at 18–19; Doc. 134 at 16–17). In its Response to Order (Doc.

 137), Defendant has consented to permit Plaintiff to continue his education at Embry-




                                              2
Case 6:20-cv-01220-WWB-LRH Document 139 Filed 09/07/21 Page 3 of 4 PageID 2452




 Riddle Aeronautical University via enrollment in online classes. (Id. at 1). Thus, Plaintiff

 may continue his education at his chosen institution.

        Plaintiff argues, for the first time, in his Response to September 2, 2021 Order

 (Doc. 136) that online classes are not sufficient. (Id. at 1–3). Plaintiff’s arguments were

 not raised in either of the initial motions and are, therefore, not properly before this Court.

 Moreover, even if the Court were to consider Plaintiff’s arguments, he has not established

 that the online program does not offer any classes that would allow him to earn credits

 towards his chosen degree pending resolution of this case on the merits. A resolution, the

 Court notes, that was delayed at Plaintiff’s request. (Doc. 130 at 1–2). Accordingly, to the

 extent that Defendant in fact permits Plaintiff to enroll in and attend online courses

 pending the resolution of this case, the Court finds that Plaintiff has not made a sufficient

 showing of irreparable harm to justify injunctive relief.

 III.   CONCLUSION

        Therefore, it is ORDERED and ADJUDGED as follows:

           1. The Motion for Preliminary Injunction (Doc. 85) is DENIED.

           2. The Emergency Motion for Temporary Restraining Order (Doc. 134) is

               DENIED.

           3. Per Defendant’s consent, no later than 8 a.m. on September 8, 2021,

               Defendant shall permit Plaintiff to enroll in online courses for the Fall 2021

               semester through the Worldwide program. Defendant shall continue to

               permit Plaintiff to enroll in and attend such online courses pending

               resolution of this case on the merits. If Defendant fails to comply with this




                                               3
Case 6:20-cv-01220-WWB-LRH Document 139 Filed 09/07/21 Page 4 of 4 PageID 2453




              Order, Plaintiff may file a renewed motion for preliminary injunction no later

              than seven days after any such violation of this Order.

       DONE AND ORDERED in Orlando, Florida on September 7, 2021.




 Copies furnished to:

 Counsel of Record




                                             4
